OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2012 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: Schwartz Value Fund (the “Fund”) was up 5.44% for the year ended December 31, 2012, versus 16.42% for the benchmark, the Russell 1000 Index. Unlike 2011, when the Fund outperformed the benchmark by a wide margin, the investment climate in 2012 was tilted heavily in the favor of “risk-on” investing. It turned out to be a great year for risk assets. The year’s best performing securities appeared to be speculative, with the risky assets performing best (in bond land, junk bonds soared in price, as yield-starved fixed-income investors sought refuge in the highest yielding, lowest quality issues). In the stock market, we felt that the out-performers were the richly priced stocks and highly-leveraged lower-quality shares. For instance, in the technology sector, momentum favorites Amazon.com (130x P/E) and Salesforce.com (250x PE), rose 49% and 66%, respectively. In contrast, technology value stocks Microsoft Corporation (10x PE) and Cisco Systems, Inc. (9x), were laggards, rising only 6% and 12%, respectively. In the S&P 500, the two best performing industry sectors were financials and consumer cyclicals, where we had very little exposure. In that environment, our low-risk, value-oriented investment approach resulted in the Fund’s underperformance. Average Annual Total Returns for Periods Ended 12/31/12 3 years 5 years 10 years Schwartz Value Fund 7.62% 1.49% 6.85% Russell 1000 Index 11.12% 1.92% 7.52% S&P 500 Index 10.87% 1.66% 7.10% Dow Jones Industrials Average 10.87% 2.62% 7.32% Stocks that had the greatest positive impact on performance for the Fund during 2012 included Apple, Inc. (technology), Wal-Mart Stores, Inc. (retailing), Federated Investors, Inc. (asset management), Unico American Corporation (specialty insurance), and Ensco PLC (oil drilling). Stocks that detracted from performance in 2012 included Hewlett-Packard Company (technology), FLIR Systems, Inc. (thermal imaging systems), Dell, Inc. (technology), The Western Union Company (financial services), and Barrick Gold Corporation (resource exploration & mining). Purchases made during the second half of the year included former holdings that sold off and once again became attractive on a valuation basis – Applied Materials, Inc. (semiconductor capital equipment), Avnet, Inc. (technology distribution), Rockwell Collins, Inc. (aerospace & defense), and Ross Stores, Inc. (retailing). 1 The energy sector remains a focus since we expect global demand growth to drive oil and gas prices higher over the next decade. If inflation becomes a problem, investments in the oil and gas sector represent real assets that should provide a store of value. New holdings include Chesapeake Energy Corporation, Devon Energy Corporation, and Helmerich & Payne, Inc. Chesapeake Energy Corporation is the second-largest producer of natural gas and the 11th largest producer of oil and natural gas liquids in the U.S. Current management has assembled an impressive set of low-cost natural gas assets all in the U.S. When the stock declined over 50% from its 52 week high, it fell into our buying range. Devon Energy Corporation is a major North American oil and natural gas exploration and production company with operations in the U.S., Mexico, and Canada. The company’s strong cash flow and solid balance sheet helped the firm weather low natural gas prices. Recently the company used $8 billion in proceeds from international asset sales to repurchase shares and pay down debt, which should prove to be a wise allocation of capital. Helmerich & Payne, Inc. is an onshore and offshore contract oil & gas driller. Conservatively run, this company has a nearly uninterrupted history of rising sales and earnings. Despite fluctuating energy prices, through adept management, the company has consistently generated high margins, strong cash flows, and a high return on shareholder equity with very little debt leverage. During the fourth quarter of 2012, we sold Dell, Inc. and reallocated the proceeds into Hewlett–Packard Company, which we believe has greater recovery potential. The portfolio remains defensively postured with 10% in cash equivalents, and the Fund’s equity holdings are modestly priced in relation to fundamentals, in our opinion. In addition, many of the larger positions are companies that have debt-free and cash-rich balance sheets. As value managers, we remain diligently focused on selecting what we believe are high-quality, undervalued securities for the Fund. We believe our value-oriented, time-tested investment philosophy will continue to prove rewarding for shareholders. The year-end distribution of net investment income was $.2302 per share and was paid on December 28, 2012. The Fund ended the year with a net asset value of $23.31 per share. As always, the confidence you have shown by your investment in the Fund is most appreciated! With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager 2 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 SCHWARTZ VALUE FUND PERFORMANCE (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Schwartz Value Fund and the Russell 1000 Index (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Expense ratio as of 12-31-11 (as disclosed in May 1, 2012 prospectus) 1.41%* Expense ratio for the year ended 12-31-12 1.41% * Includes Acquired Fund Fees and Expenses. This report is for the information of shareholders, but it may also be used as sales literature when preceded or accompanied by a current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the Fund. The Fund is distributed by Ultimus Fund Distributors, LLC. 4 SCHWARTZ VALUE FUND ANNUAL TOTAL RATES OF RETURN COMPARISON WITH MAJOR INDICES (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 11.1% 4.8% -7.3% -11.2% -8.4% 6.1% 21.7% 32.3% 31.1% 31.4% 20.7% 31.6% 16.4% 17.9% 5.7% 7.4% 5.0% 18.7% -0.6% 2.9% -8.8% -5.3% -10.6% 5.3% 23.1% 17.3% 24.9% 15.4% 15.4% 16.8% 8.3% 30.4% 16.2% 19.3% 11.2% 31.6% -5.3% -4.2% -19.5% -17.8% -24.3% -3.2% 32.0% 33.0% 46.1% 56.8% 27.2% 30.4% 22.7% 8.9% 18.4% 15.5% 7.0% 7.6% 20.5% 10.2% 18.9% 14.7% 10.7% 10.1% -6.8% 0.4% -1.8% -3.2% -6.0% 1.3% 16.9% 37.8% 28.4% 39.9% 19.3% 37.5% 18.3% 22.5% 16.5% 22.7% 13.4% 22.9% 28.0% 32.9% 22.4% 21.6% 21.1% 33.4% -10.4% 27.0% -2.5% 39.6% -3.8% 28.6% -2.5% 20.9% 21.3% 85.6% -1.4% 21.0% 9.3% -7.8% -3.0% -39.3% -8.7% -9.1% 28.1% -12.5% 2.5% -21.0% -6.1% -11.9% -14.9% -21.7% -20.5% -31.5% -28.6% -22.1% 39.3% 29.9% 47.3% 50.0% 37.4% 28.7% 22.6% 11.4% 18.3% 8.6% 11.5% 10.9% 3.8% 6.3% 4.6% 1.4% 2.0% 4.9% 14.3% 15.5% 18.4% 9.5% 11.0% 15.8% -11.1% 5.8% -1.6% 10.6% -3.8% 5.5% -35.9% -37.6% -33.8% -40.0% -48.7% -37.0% 34.8% 28.4% 27.2% 45.3% 36.8% 26.5% 12.0% 16.1% 26.9% 18.0% 20.5% 15.1% 5.6% 1.5% -4.2% -0.8% -11.4% 2.1% 5.4% 16.4% 16.4% 17.5% 9.5% 16.0% AVERAGE ANNUAL TOTAL RETURNS As of December 31, 2012 (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 3 Years 7.6% 11.1% 12.3% 11.2% 5.3% 10.9% 5 Years 1.5% 1.9% 3.6% 3.7% -3.9% 1.7% 10 Years 6.9% 7.5% 9.7% 8.5% 3.2% 7.1% 29 Years 9.2% 10.4% 8.9% 8.6% 2.2% 10.4% (a) Schwartz Value Fund’s performance combines the performance of the Fund since its commencement of operations as a registered investment company on July 20, 1993, and the performance of RCM Partners Limited Partnership for periods prior thereto. (b) Excluding dividends for the years ended 1984-2006. Effective 2007 the returns include dividends. (c) Excluding dividends. 5 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS December 31, 2012 (Unaudited) Shares Company Market Value % of Net Assets Unico American Corporation $ % Western Union Company (The) % 10 Berkshire Hathaway, Inc. - Class A % Microsoft Corporation % Johnson & Johnson % Ingram Micro, Inc. - Class A % Oracle Corporation % Cisco Systems, Inc. % Exxon Mobil Corporation % Rent-A-Center, Inc. % ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary 3.7% Consumer Staples 8.5% Energy 20.2% Financials 20.5% Health Care 9.4% Industrials 0.9% Information Technology 20.6% Materials 1.0% Exchange-Traded Funds 4.8% Open-End Funds 0.1% Cash Equivalents, Other Assets and Liabilities 10.3% 100.0% 6 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2012 COMMON STOCKS — 84.8% Shares Market Value Consumer Discretionary — 3.7% Specialty Retail — 3.7% Rent-A-Center, Inc. $ Ross Stores, Inc. 270,750 1,129,750 Consumer Staples — 8.5% Beverages — 2.2% PepsiCo, Inc. 684,300 Food & Staples Retailing — 3.9% Sysco Corporation Wal-Mart Stores, Inc. 545,840 1,179,040 Household Products — 2.4% Clorox Company (The) 732,200 Energy — 20.2% Energy Equipment & Services — 8.3% Baker Hughes Incorporated Ensco PLC - Class A Helmerich & Payne, Inc. Patterson-UTI Energy, Inc. 558,900 2,528,600 Oil, Gas & Consumable Fuels — 11.9% Chesapeake Energy Corporation Cimarex Energy Company Devon Energy Corporation Exxon Mobil Corporation Range Resources Corporation Southwestern Energy Company * 501,150 3,645,770 Financials — 20.5% Capital Markets — 2.5% Bank of New York Mellon Corporation (The) 771,000 Diversified Financial Services — 6.3% H&R Block, Inc. Western Union Company (The) 1,361,000 1,918,100 Insurance — 11.7% Berkshire Hathaway, Inc. - Class A * 10 Unico American Corporation 2,230,767 3,571,367 7 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 84.8% (Continued) Shares Market Value Health Care — 9.4% Health Care Equipment & Supplies — 6.0% Becton, Dickinson and Company $ C.R. Bard, Inc. Covidien PLC Stryker Corporation 274,100 1,828,880 Pharmaceuticals — 3.4% Johnson & Johnson 1,051,500 Industrials — 0.9% Aerospace & Defense — 0.9% Rockwell Collins, Inc. 290,850 Information Technology — 20.6% Communications Equipment — 3.2% Cisco Systems, Inc. 982,500 Computers & Peripherals — 3.7% Apple, Inc. Hewlett-Packard Company 855,000 1,121,515 Electronic Equipment, Instruments & Components — 5.8% Avnet, Inc. * Ingram Micro, Inc. - Class A * 1,015,200 1,780,450 Semiconductors & Semiconductor Equipment — 1.1% Applied Materials, Inc. 343,200 Software — 6.8% Microsoft Corporation Oracle Corporation 999,600 2,068,800 Materials — 1.0% Metals & Mining — 1.0% Barrick Gold Corporation Newmont Mining Corporation 116,100 291,150 Total Common Stocks (Cost $22,246,806) $
